Case 5:18-cv-01125-R-GJS Document 37 Filed 10/17/18 Page 1 of 2 Page ID #:260



 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10
11   OMAR ARNOLDO RIVERA                          Case No. 5:18-cv-01125-R-GJS
     MARTINEZ; ISAAC ANTONIO
12   LOPEZ CASTILLO; JOSUE                        ORDER GRANTING STIPULATED
     VLADIMIR CORTEZ DIAZ; JOSUE                  PROTECTIVE ORDER
13   MATEO LEMUS CAMPOS;
     MARVIN JOSUE GRANDE
14   RODRIGUEZ; ALEXANDER
     ANTONIO BURGOS MEJIA; LUIS
15   PEÑA GARCIA; JULIO CESAR
     BARAHONA CORNEJO, as
16   individuals,
17                           Plaintiffs,
18   v.
19   THE GEO GROUP, Inc., a Florida
     corporation; the CITY OF
20   ADELANTO, a municipal entity; GEO
     Lieutenant Duran, sued in her
21   individual capacity; and DOES 1-6,
     individuals,
22
                             Defendants.
23
24
25            Good cause having been shown, the Court hereby grants the Stipulated
26   Protective Order (ECF No. 33) submitted by the parties.
27            IT IS HEREBY ORDERED:
28            1.       The parties’ Stipulated Protective Order (ECF No. 33) is GRANTED.
                                                                          5:18-CV-01125-R-GJS
     LA #4850-6561-1896 v1                      -1-
                                                          ORDER GRANTING PROTECTIVE ORDER
Case 5:18-cv-01125-R-GJS Document 37 Filed 10/17/18 Page 2 of 2 Page ID #:261



 1            2.       All Confidential Material (in document form or any other form)
 2   produced or exchanged during discovery in the above-captioned action shall be
 3   disclosed and protected as provided in ECF No. 33.
 4
 5   DATED: October 17, 2018
 6
                                               HON. MANUEL L. REAL
 7                                             United States District Court Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                           5:18-CV-01125-R-GJS
     LA #4850-6561-1896 v1                       -2-
                                                           ORDER GRANTING PROTECTIVE ORDER
